Name: Regulation (EEC) No 1637/71 of the Commission of 28 July 1971 amending Regulation No 158/67/EEC determining the coefficient of equivalence between the different qualities of cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 608 Official Journal of the European Communities No L 170/20 Official Journal of the European Communities 29.7.71 REGULATION (EEC) No 1637/71 OF THE COMMISSION of 28 July 1971 amending Regulation No 158/67/EEC determining the coefficients of equivalence between the different qualities of cereals THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty, establishing the European Economic Community ; Having regard to Council Regulation No 120/67/EEC1 of 13 June 1967 on the common organisation of the market in cereals, as last amended by Regulation (EEC) No 1528/71 ,2 and in particular Article 13 (4) thereof; Whereas Commission Regulation No 158/67/EEC3 of 23 June 1967, as last amended by Regulation (EEC) No 2204/694 of 5 November 1969, determined the coefficients of _ equivalence between the qualities of cereals offered on the world market and the standard quality for which the threshold price is fixed ; Whereas, as the result of a new system of grading for common wheat in Canada, wheat of the type No 1 Canada Western Red Spring not listed in the Annex to Regulation No 158/67/EEC has for some time been on offer ; Whereas, with a view to determining c.i.f. prices, it is necessary to fix coefficients of equivalence for that quality with different protein contents, taking into account the standard Community quality on the one hand, and the differences in price and characteristics ¦ between that quality and the qualities listed in the Annex to Regulation No 158/67/EEC on the other ; Whereas comparison between certain qualities of common wheat from the United States and Australia offered on the world market, and the standard quality for which the threshold price is fixed, has shown that the coefficients of equivalence fixed by Regulation No 158/67/EEC must be revised for those qualities taking account of the price disparities in the qualities offered and of the characteristics of those qualities ; Whereas the measures provided for in the Regulation are in accordance with the Opinion of the Management Committee for Cereals ; HAS ADOPTED THIS REGULATION: Article 1 The following shall be substituted for the 'Common wheat' section of the Annex to Regulation No 158/67/EEC : , 1 OJ No 117, 19.6.1967, p. 2269/67. 2 OJ No L 162, 20.7.1971 , p . 1 . 3 OJ No 128, 27.6.1967, p. 2536/67. 4 OJ No L 279, 6.11.1969, p . 19 . Official Journal of the European Communities 609 Coefficient of equivalence in u.a./ lOOO kg Country of origin Description of cereal quality Amount to bededucted from the price for the cereal quality Amount to be added to the price for the cereal quality COMMON WHEAT USA Soft Red Winter Garlicky. II + III Soft Red Winter I + II Western White II Soft White II Hard Winter/Dark Hard Winter I + II (Guaran ­ teed protein content up to 12-4% or without guaranteed protein content) Hard Winter/Dark Hard Winter I + II (Guaran ­ teed protein content from 12-5% to 12-9% ) Hard Winter/Dark Hard Winter I + II (Guaran ­ teed protein content from 13% to 13-4% ) Hard Winter/Dark Hard Winter I + II (Guaran ­ teed protein content from 13-5% to 13-9% ) Hard Winter/Dark Hard Winter I + II (Guaran ­ teed protein content not less than 14% ) Red Spring/Northern Spring/Dark Northern Spring I + II (Guaranteed protein content up to 12-4% or without guaranteed protein content) Red Spring/Northern Spring/Dark Northern Spring I + II (Guaranteed protein content from 12-5% to 12-9% ) Red Spring/Northern Spring/Dark Northern Spring I + II (Guaranteed protein content from 13% to 13-4% ) Red Spring/Northern Spring/Dark Northern Spring I + II (Guaranteed protein content from 2-50 3-75 3-75 3-75 9-00 9-75 . 10-50' 11-25 12-00 9-50 10-25 11-00 11-75 12-50 13-25 10  10-75 11-50 12-25 13- 13-75 13-5% to 13-9% ) Red Spring/Northern Spring/Dark Northern Spring I + II (Guaranteed protein content from 14% to 14-4% ) Red Spring/Northern Spring/Dark Northern Spring I + II (Guaranteed protein content not less than 14-5% ) Canada No 1 Canada Western Red Spring (Guaranteed protein content up to 12-4% or without guaran ­ teed protein content) No 1 Canada Western Red Spring (Guaranteed protein content from 12-5% to 12-9% ) No 1 Canada Western Red Spring (Guaranteed protein content from 13% to 13-4% ) No 1 Canada Western Red Spring (Guaranteed protein content from 13-5% to 13-9% ) No 1 Canada Western Red Spring (Guaranteed protein content from 14% to 14*4% ) No 1 Canada Western Red Spring (Guaranteed protein content not less than 14-5% ) 610 Official Journal of the European Communities Coefficient of equivalence ' in u.a. /lOOO kg Country of origin Description of cejeal quality Amount to bededucted from the price for the cereal quality Amount to be added to the price for the cereal quality Canada (cont'd) No 1 Manitoba Northern No 2 Manitoba Northern  No 3 Manitoba Northern No 4 Manitoba Northern No 5 Canada 12-50 12  10-50 9  . 6  Argentina Southern Wheat (Bahia Blanca, Necochea) Up River (Rosa Fee) Down River (Buenos Aires) 9  9  9  ' Australia Faq Hard Prime Hard (Guaranteed protein content not less than 14% ) ' 6-75 9  12  Great Britain English Milling 0 0 Sweden 0 0 Bulgaria 2-25 Rumania 3-75 USSR Type 441 Type 431 Type 121 (SKS 14) (Guaranteed protein content not less than 14% ) 9  10-50 12-50 Article 2 This Regulation shall enter into force on 1 August 1971 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 July 1971 . For the Commission The President Franco M. MALFATTI